Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed 06/29/2021 has been entered. Claims 31-37 and 43-44 are cancelled. Claims 30, 38-40 are withdrawn. 
Pending claims 21-29, 41, 42, 45-52 are addressed below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 45, 46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 45, 46 appear to recite limitations already defined in claim 21 and therefore present a double inclusion. It is unclear whether refer to a different bottom-most linear surface, and gradual reduction of thickness, or the same features already recited in claim 21. Appropriate correction is required. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 45, 46 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 21 already defines the subject matter recited in both claims 45 and 46.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 21-24, 26-29, 45-52 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abe (US 2011/0155103).
Re claim 21, Abe discloses an injector component (106, fig. 8) of an injector (fig. 1) for introducing a fluid, comprising: 
a base body (body of 106); and 
a coating (31) on an end face (top face at 106F’) of the base body, wherein: the coating includes a point of maximum thickness (at 106F’; see fig. 8) on the end face that lies on an outer half (outer half of 106) of the base body, and an outer lateral surface (outer surface at 106) of the base body includes no coating (see fig. 8); and 
the coating (31) tapers with at least one gradual reduction of a thickness of the coating (two sides of 106F’ show thickness reduction) from the point of maximum thickness (see fig. 8). 

Re claim 23, Abe discloses the coating (31) has a thickness of ≥ 6µm at the point of maximum thickness (at 106F’, par. 45: “10~20 μm”).



Re claim 26, Abe discloses an inner lateral surface (portion of 31 adjacent 106A, 106E’ and vertical surface portion to the right of 106E’; see fig. 8) of the base body is at least partially coated (at 106A and 106E’) in the feed-through opening (see fig. 8).

Re claim 27, Abe discloses the feed-through opening (opening in 106) has a tapered region (tapering at 106A and 106E’) at an inner side pointing toward the coated end face (sloping of 106A and 106E’ leads toward coated end face 106F’).

Re claim 28, Abe discloses the coating (31) is developed in symmetry with a center axis (see figs. 1, 8 and par. 58: “annular portion 106F’”).

Re claim 29, Abe discloses the injector component is at least one of an inner pole a solenoid actuator (106 is an inner pole of electromagnetic coil/actuator 108).

Re claim 46, Abe discloses the coating (31) tapers with the at least one gradual reduction of the thickness of the coating from the point of maximum thickness (there are two gradual thickness reduction from 2 sides of 106F’; see fig. 8).



Re claim 48, Abe discloses the first and second gradual reductions are at different rates of reduction (see fig. 8).

Re claim 49, Abe discloses the first radial direction (at 106D’) is towards a radial exterior (to the left of 106F’) of the end face, the second radial direction (106A and 106E’) is towards a radial interior (to the right of 106F’) of the end face, and the rate of reduction of the first gradual reduction is greater than the rate of reduction of the second gradual reduction (the slope of 31 at 106D’ is steeper and shorter than the slope of 31 at 106A, 106E’, therefore the reduction rate at 106D’ is greater than that at portions 106A and 106E’).

Re claim 51, Abe discloses the point of maximum thickness (at 106F’; fig. 8) forms an annular edge (par. 58 mentions annular portion).

Re claim 52, Abe discloses the end face (at 106F’) extends perpendicularly to a central axis of the injector component (center axis of 106 and injector, see figs. 1 and 8).

Alternatively, another component taught in the Abe reference discloses the following claims 21, 22, 45-52: 
Re claim 21, Abe discloses an injector component (107, fig. 9) of an injector (fig. 1) for introducing a fluid, comprising: 
a base body (body of 107); and 
a coating (30) on an end face (bottom face of 107A) of the base body, wherein: the coating includes a point of maximum thickness (at 107A; see fig. 9) on the end face that lies on an outer half (bottom half of 107 being the outer half relative to 106, where the bottom half is exposed to engage 106; it is noted that no reference point is defined in the current claim language with respect to the term “outer”) of the base body, and an outer lateral surface (outer surface at 107A closer to 104) of the base body includes no coating (see fig. 9); and 
the coating (30) tapers with at least one gradual reduction of a thickness of the coating (left end point of 31 shown in fig. 9 is tapered) from the point of maximum thickness (see fig. 9). 

Re claim 22, Abe discloses no coating is provided at an outer edge of the end face (107A) of the base body (see fig. 9).

Re claim 45, Abe discloses the end face (107A; see fig. 9) is the bottom-most linear surface of the injector component, the portion (radial exterior portion of 107A is not coated) of which is not coated.



Re claim 47, Abe discloses the at least one gradual reduction includes a first gradual reduction in a first radial direction (at left end of 30) and a second gradual reduction in a second radial direction (at right end of 30; see fig. 9).

Re claim 48, Abe discloses the first and second gradual reductions are at different rates of reduction (see fig. 9).

Re claim 49, Abe discloses the first radial direction (at left end of 30) is towards a radial exterior (towards 104 adjacent outer exterior edge of 107) of the end face, the second radial direction (at the right end of 30) is towards a radial interior (at inner corner of 107; see fig. 9) of the end face, and the rate of reduction of the first gradual reduction is greater than the rate of reduction of the second gradual reduction (the slope at left end of 30 is steeper and shorter than the slope of 30 at the right end/inner corner of 107).

Re claim 50, Abe discloses the end face (107A) is the bottom-most linear surface of the injector component, the portion of which is not coated (adjacent the left end of 30 that is shown in fig. 9), and the portion of the bottom-most linear surface which is not coated is at the radial exterior of the end face (see fig. 9).

Re claim 51, Abe discloses the point of maximum thickness (at 30 adjacent 107A; fig. 9) forms an annular edge (par. 15: “the annular end faces of the stationary core and the movable core is provided with a plating having anti wear property”, since the plating is on the annular end faces, the plating is the annular edge).

Re claim 52, Abe discloses the end face (at 107A) extends perpendicularly to a central axis of the injector component (107A is horizontal and central axis of 107 as vertical; see figs. 1 and 9).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25, 41, 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe.

However, Abe shows different coating thickness of 31 at the inner edge of the base body 106 in different embodiments via figures 3, 4, 7, 8, 9. 
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was filed to utilize a thickness greater than 5 µm at an inner edge of the base body to achieve a desired squeeze effect or acceptable fluid resistance force for the injector performance (par. 49), since our reviewing courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). It appears that applicant has placed no criticality in this specific dimension value in paragraph 8-9 besides the preference of 5 or 5.5 µm. 

Re claim 41, Abe does not teach the coating (4a or 4b separately) has a thickness of specifically 6.5 µm at the point of maximum thickness.
However, it would have been obvious to one with ordinary skill in the art at the time the invention was filed to utilize 6.5 µm for the coating thickness at the maximum since our reviewing courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the 

Re claim 42, Abe does not explicitly teach the coating has a thickness of > 5.5 µm at an inner edge of the base body.
However, Abe shows different coating thickness of 31 at the inner edge of the base body 106 in different embodiments via figures 3, 4, 7, 8, 9. 
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was filed to utilize a thickness greater than 5 µm at an inner edge of the base body to achieve a desired squeeze effect or acceptable fluid resistance force for the injector performance (par. 49), since our reviewing courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). It appears that applicant has placed no criticality in this specific dimension value in paragraph 8-9 besides the preference of 5 or 5.5 µm. 


Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUONGMINH NGUYEN PHAM whose telephone number is (571)270-0158.  The examiner can normally be reached on 8AM - 4PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 570-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUONGMINH N PHAM/           Primary Examiner, Art Unit 3752